ALD-197 and ALD-198                                       NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 17-1436
                                   ___________

                         In re: STEVEN A. JOHNSON,
                                               Petitioner
                    ____________________________________

              On a Petition for Writ of Mandamus from the United States
                 District Court for the Middle District of Pennsylvania
 (Related to Civ. Nos. 1-16-cv-00162, 1-16-cv-00973, 1-16-cv-01044, 1-16-cv-01322,
                                     1-16-cv-01776)
                     ____________________________________



                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 17-1437
                                   ___________

                         In re: STEVEN A. JOHNSON,
                                               Petitioner
                    ____________________________________

             On a Petition for Writ of Mandamus from the United States
                District Court for the Middle District of Pennsylvania
        (Related to Civ. Nos. 1-16-cv-00261, 1-16-cv-02168, 1-16-cv-02317)
                    ____________________________________


                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  April 20, 2017
               Before: McKEE, JORDAN and RESTREPO, Circuit Judges

                                (Opinion filed: May 1, 2017)
                                        _________

                                          OPINION*
                                          _________

PER CURIAM

       Steven A. Johnson is a federal prisoner. In a little over a year, Johnson has filed

ten petitions for federal habeas corpus relief—eight petitions in the District Court and

two that he filed in other venues that were later transferred to the District Court. Johnson

claims that the District Court has yet to rule on the lion’s share of his filings in those ten

cases, and has now filed two petitions for writs of mandamus forcing the District Court to

do so.1 We will deny his requests.

       Our jurisdiction derives from 28 U.S.C. § 1651, which grants us the power to

“issue all writs necessary or appropriate in aid of [our] . . . jurisdiction[] and agreeable to

the usages and principles of law.” A writ of mandamus is an extreme remedy that is

invoked only in extraordinary situations. See Kerr v. U.S. Dist. Court, 426 U.S. 394, 402

(1976). To justify the use of this extraordinary remedy, a petitioner must demonstrate

that he has “no other adequate means to obtain [that] relief,” and that “the right to



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  The two mandamus petitions are materially identical, so we will not distinguish between
them in this opinion.
                                               2
issuance [of the writ] is clear and indisputable.” Madden v. Myers, 102 F.3d 74, 79 (3d

Cir. 1996).

         We may issue a writ of mandamus when a district court’s “undue delay is

tantamount to a failure to exercise jurisdiction,” id. at 79, but “[i]t is not for us to micro-

manage the district court’s docket,” Lacey v. Cessna Aircraft Co., 932 F.2d 170, 178 (3d

Cir. 1991). Johnson’s mandamus petitions here claim that the District Court has refused

to exercise its jurisdiction over his cases by refusing to rule on the vast majority of his

numerous filings. Our review of the District Court’s docket, however, reveals precisely

the opposite.

         The District Court dismissed Johnson’s first habeas petition and denied a motion

for a preliminary injunction that he filed in that case. See Johnson v. Warden Lewisburg

USP, Civ. A. No. 1:16-cv-00013 (M.D. Pa. Jan. 20, 2016). The District Court dismissed

Johnson’s second habeas petition, but, after Johnson moved for reconsideration, the

District Court promptly vacated its dismissal order and ordered the Government to

respond to Johnson’s habeas petition. See Johnson v. Warden Lewisburg USP, Civ. A.

No. 1:16-cv-00162 (M.D. Pa. Mar. 8, 2016).2 The District Court has already dismissed

Johnson’s third habeas petition, see Johnson v. Ebbert, Civ. A. No. 1:16-cv-00305 (M.D.

Pa. Mar. 8, 2016), aff’d, C.A. No. 16-3046, and his fourth habeas petition, see Johnson v.

Weber, Civ. A. No. 1:16-cv-00973 (M.D. Pa. June 29, 2016). Moreover, after the


2
    We denied Johnson’s request for a writ of mandamus forcing the District Court to rule
                                               3
District Court’s dismissal order in the fourth case was vacated, the District Court ordered

the Government to respond to Johnson’s claims. See id. (Dec. 12, 2016). The District

Court has dismissed Johnson’s fifth habeas petition, see Johnson v. Warden, Civ. A. No.

1:16-cv-01044 (M.D. Pa. Nov. 30, 2016), and though his motions to reconsider that

decision and to alter the District Court’s judgment are still pending, he did not file them

until December 2016. The District Court has ordered the Government to respond to the

allegations Johnson raised in his sixth and seventh habeas petitions, see Johnson v.

Warden, USP Lee County, Civ. A. No. 1:16-cv-01322 (M.D. Pa. July 14, 2016); Johnson

v. Ebbert, Civ. A. No. 1:16-cv-01776 (M.D. Pa. Oct. 5, 2016), and the District Court has

already transferred the eighth petition to the appropriate venue, see Johnson v. Michigan,

Civ. A. No. 1:16-cv-01830 (M.D. Pa. Sep. 7, 2016). Finally, the District Court has

dismissed Johnson’s ninth and tenth habeas petitions. See Johnson v. Ebbert, Civ. A. No.

1:16-cv-02168 (M.D. Pa. Nov. 21, 2016); Johnson v. Warden USP Canaan, Civ. A. No.

1:17-cv-00261 (M.D. Pa. April 13, 2017).

       In short, the District Court is actively exercising its jurisdiction over Johnson’s

numerous cases, and we decline his invitation to micro-manage the court’s docket.

Lacey, 932 F.2d at 178. To the extent that Johnson claims the District Court has unduly

delayed its rulings on any of his numerous filings, our review of the District Court’s

docket reveals no extraordinary delay. Indeed, we very recently rejected Johnson’s



on his habeas petition in that case. See C.A. No. 16-4235.
                                              4
request for a writ of mandamus to force the District Court to rule on Johnson’s second

habeas petition—the longest-pending filing in any of Johnson’s ten cases. See C.A. No.

16-4235. We are confident that the District Court will continue to adjudicate Johnson’s

flood of filings in a timely fashion.

       For these reasons, we will deny Johnson’s mandamus petitions.3




3
  We grant Johnson’s requests to have the prison account statement filed in No. 16-4235
filed in these cases, to proceed in forma pauperis, and to be excused from the service
requirements of Fed. R. App. P. 21(a)(1).
                                            5